DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (CN 105882638A).
Re claim 1, Ge disclose an electric booster for a vehicle, comprising: a housing (Fig. 1) having a cylinder structure capable of supporting a hydraulic pressure formed therein (Fig. 1); a screw bolt (19) installed in the housing; a screw nut (15) screwed to the screw bolt; a gear unit (6) configured to transfer a rotational force of a motor (1) to the screw nut; a rotation preventing unit (21, 22) coupled with the screw bolt (19), and configured to prevent rotation of the screw bolt by being brought into contact with the housing; and a piston (connected at left end of bolt 19 in Fig. 3) moved by being pressed by the screw bolt, and configured to form a hydraulic pressure in the housing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (CN 105882638A) in view of Lee (DE102018216590)
Re claim 2, Ge et al. do not teach wherein the rotation preventing unit comprises: a rotation preventing disk part coupled to the screw bolt; and one or more disk guide parts coupled to the housing, and configured to guide movement of the rotation preventing disk part along a straight path.
Lee teaches teach wherein the rotation preventing unit comprising: a rotation preventing disk part (161) coupled to the screw bolt (122); and one or more disk guide parts (163) coupled to the housing (140), and configured to guide movement of the rotation preventing disk part along a straight path. (Fig. 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the rotation preventing unit of Lee in the booster of Ge et al. in order to simplify the apparatus by reducing the number of parts.

Re claim 8, Ge et al. as modified teach wherein the disk guide (163) part comprises: a guide installation portion (141a) formed to be recessed, on an inner surface of the housing (140), and extending along a movement path of the screw bolt (122); and a guide rail portion (141b) coupled to the guide installation portion, and configured to guide the rotation preventing disk part along the straight path. (Fig. 3-4)

Re claim 9, Ge et al. as modified teach wherein the guide rail portion (141b) comprises: a rail body portion brought into contact with an inner surface of the guide installation portion; and a guide groove formed to be recessed, on the rail body portion, configured to receive the rotation preventing disk part, and extending along the movement path of the screw bolt. (Fig. 4)

Re claim 10, Ge et al. as modified teach wherein the rail body portion comprises: a first rail body portion brought into contact with the inner surface of the guide installation portion in a radial direction; and a second rail body portion formed at an end of the first rail body portion, and brought into contact with the inner surface of the guide installation portion in a moving direction of the screw bolt. (Fig. 4)

Allowable Subject Matter
Claims 3-7, and 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pattok et al., Lieber and Lee teach similar anti-rotation assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWAugust 12, 2022